LACOMBE, Circuit Judge.
If sued- in a state court by the citizen assignor of any of these causes of action, this alien defendant would have the right to remove the cause to a federal court. It cannot be deprived of that right because the assignee of such^ causes of action has joined it'with other nonremovable causes of action in a similar suit. The motion to remand is therefore denied. Plaintiff has no ground to complain that this disposition of the cause leaves the nonremovable causes of action here for trial. His own conduct in unnecessarily uniting them all in one suit has brought the situation about. •
Motion to remand is denied.